Case 3:20-cv-04988 Document 1-1 Filed 04/23/20 Page 1 of 7 PageID: 8




         EXHIBIT A
MON-L-000931-20 03/13/2020 11:35:39 AM Pg 1 of 4 Trans ID: LCV2020522772
Case 3:20-cv-04988 Document 1-1 Filed 04/23/20 Page 2 of 7 PageID: 9
MON-L-000931-20 03/13/2020 11:35:39 AM Pg 2 of 4 Trans ID: LCV2020522772
Case 3:20-cv-04988 Document 1-1 Filed 04/23/20 Page 3 of 7 PageID: 10
MON-L-000931-20 03/13/2020 11:35:39 AM Pg 3 of 4 Trans ID: LCV2020522772
Case 3:20-cv-04988 Document 1-1 Filed 04/23/20 Page 4 of 7 PageID: 11
MON-L-000931-20 03/13/2020 11:35:39 AM Pg 4 of 4 Trans ID: LCV2020522772
Case 3:20-cv-04988 Document 1-1 Filed 04/23/20 Page 5 of 7 PageID: 12
        MON-L-000931-20 03/13/2020 11:35:39 AM Pg 1 of 1 Trans ID: LCV2020522772
        Case 3:20-cv-04988 Document 1-1 Filed 04/23/20 Page 6 of 7 PageID: 13




                        Civil Case Information Statement
Case Details: MONMOUTH | Civil Part Docket# L-000931-20

Case Caption: GARY NADINE VS WALMART                             Case Type: PERSONAL INJURY
Case Initiation Date: 03/13/2020                                 Document Type: Complaint with Jury Demand
Attorney Name: JUDSON BERNARD BARRETT                            Jury Demand: YES - 6 JURORS
Firm Name: BARRETT & PAVLUK, LLC                                 Is this a professional malpractice case? NO
Address: 1200 EAGLE AVE STE 204                                  Related cases pending: NO
OCEAN NJ 077127631                                               If yes, list docket numbers:
Phone: 7324932800                                                Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF : GARY, NADINE                          transaction or occurrence)? NO
Name of Defendant’s Primary Insurance Company                    Are sexual abuse claims alleged? NO
(if known): Unknown



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

03/13/2020                                                                            /s/ JUDSON BERNARD BARRETT
Dated                                                                                                      Signed
               MON L 000931-20 03/14/2020 5:18:27 AM Pg 1 of 1 Trans ID: LCV2020530025
           Case 3:20-cv-04988 Document 1-1 Filed 04/23/20 Page 7 of 7 PageID: 14
MONMOUTH COUNTY
SUPERIOR COURT
PO BOX 1269
FREEHOLD          NJ 07728
                                             TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (732) 358-8700
COURT HOURS 8:30 AM - 4:30 PM

                             DATE:   MARCH 13, 2020
                             RE:     GARY NADINE VS WALMART
                             DOCKET: MON L -000931 20

      THE ABOVE CASE HAS BEEN ASSIGNED TO:   TRACK 2.

     DISCOVERY IS   300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:   HON OWEN C. MCCARTHY

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM      003
AT:   (732) 358-8700.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: JUDSON B. BARRETT
                                             BARRETT & PAVLUK, LLC
                                             1200 EAGLE AVE STE 204
                                             OCEAN            NJ 07712-7631

ECOURTS
